DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 12-16, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani (U.S. Pub. No. 2015/0287672 A1) in view of Li et al. (U.S. Pub. No. 2016/0322340 A1).
Regarding claim 1, Yazdani discloses an electronics package device, comprising:
a substrate having a first height region and a second height region (FIG. 7: 710, see paragraph 0056), the first height region having a thickness value greater than a thickness value of the second height region (FIG. 7: second height within the cavity 700, first height on the outside), and the first height region having a top surface and a bottom surface that define the thickness value of the first height region (FIG. 7: first height defined as height of 710);

an electronic component in the cavity (FIG. 7: 760/770, see paragraph 0056); and
a plurality of through-substrate-vias, wherein each through-substrate-via extends entirely through the first height region from the top surface to the bottom surface of the first height region (FIG. 7: TSVs through 710), and has upper contact pads coplanar with the top surface and lower contact pads coplanar with the bottom surface for electrically coupling a supplemental package device to an assembly circuit board supporting the substrate (FIG. 7: contact pads on upper and bottom sides of TSVs through 710), wherein each through-substrate-via comprises at least one of a substantially constant cross-sectional area or a substantially uniform diameter along its entire length (FIG. 7: TSVs through 710 have constant cross-sectional area).
The language, term, or phrase “wherein each through-substrate-via is formed by a redistribution layering process” is directed towards the process of making a TSV. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language only requires a TSV which does not distinguish the invention from Yazdani, which teaches the structure as claimed. 

Li discloses a plurality of electronic components stacked in the cavity (FIG. 2: 202, see paragraph 0014), each of the plurality of electronic components having a same lateral width (see paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Li to the teachings of Yazdani such that one of electronic components of Yazdani is a stack as shown in Li. The motivation to do so is to provide a high density stack of dies such as a memory stack (see paragraph 0015). Additionally, the dimensions of the stack render the stack of dies suitable for being embedded within the cavity (see paragraph 0016).
Regarding claim 2, while Yazdani does not explicitly disclose a pitch value of each through-substrate-via is less than 0.4 mm as claimed, this difference is merely a change in form of the relative dimensions of the TSVs within the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the TSV pitch and arrive at the claim 2 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 3, while Yazdani does not explicitly disclose the thickness value of the first height region is at least 0.1 mm as claimed, this difference is merely a change in form of the relative dimensions of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the substrate height and arrive at the claim 3 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 4, while Yazdani does not explicitly disclose a pitch-to-height ratio of each TSV is less than 1.0 as claimed, this difference is merely a change in form of the relative dimensions of the TSVs within the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the TSV pitch-to-height ratio and arrive at the claim 4 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 6, the language, term, or phrase “the substrate, the cavity, and the plurality of through-substrate-vias are formed by a redistribution layering process” is directed towards the process of making the substrate, the cavity, and the TSVs. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear  
Regarding claim 7, the language, term, or phrase “the substrate is formed by a redistribution layering process” is directed towards the process of making the substrate. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. As such, the language only requires the presence of the substrate, which does not distinguish the invention from Yazdani, which teaches the structure as claimed.
Regarding claim 12, Yazdani, as previously modified by Li, discloses the plurality of electronic components comprises at least four dies stacked to each other (see Li FIG. 2: 202).
Regarding claim 13, Yazdani discloses the thickness value of the first height region is greater than a combined thickness value of the second height region and the plurality of electronic components (FIG. 7: height of 710 is greater than height of substrate within cavity and height of the electronic components disposed thereon).
Regarding claim 14, Yazdani discloses a top surface of the first height region defines a plane that is spatially separated from a plane defined by a top surface of the plurality of electronic components (FIG. 7: top of 710 higher than tops of electronic components).

Regarding claim 15, While Yazdani does not explicitly show a top surface of the first height region defines a plane that aligns with a plane defined by atop surface of the plurality of electronic components, this difference is merely a change in form of the relative dimensions of the height of the substrate as compared to the height of the electronic components. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the heights and arrive at the claim 15 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 16, Yazdani the at least one electronic component comprises at least one of a passive electronic component and an active electronic component (FIG. 7: 770 is passive, 760 is active, see paragraph 0056).
Regarding claim 29, Yazdani, as modified by Li discloses an electronics assembly for PoP devices, comprising:
an assembly circuit board (FIG. 5: 530, see paragraph 0053);
a first electronics package device as recited in claim 1 (see rejection of claim 1 above); and
a second package device stacked on the top surface of a first substrate of the first electronics package and electrically coupled to the assembly circuit board by the TSVs (see FIG. 5: package devices stacked on top of one another; the configuration of FIG. 7 would be incorporated as the lowest level of the stack with more package devices stacked thereover. 
Regarding claim 30, while Yazdani does not explicitly disclose a pitch-to-height ratio of each TSV is less than 1.0 as claimed, this difference is merely a change in form of the relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 31, while Yazdani does not explicitly disclose a pitch value of each through-substrate-via is less than 0.4 mm as claimed, this difference is merely a change in form of the relative dimensions of the TSVs within the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the TSV pitch and arrive at the claim 31 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
While Yazdani does not explicitly disclose a pitch value of each through-substrate-via is less than 0.4 mm as claimed, this difference is merely a change in form of the relative dimensions of the TSVs within the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Yazdani and LI, to modify the TSV pitch and arrive at the claim 31 limitation because where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also MPEP 2144.04(IV)(A).
Regarding claim 32, Yazdani discloses the second package device comprises a second substrate supported by the top surface of the first substrate, and comprises at least one die supported by the second substrate (FIG. 5: each package device level is supported by the one below it and includes components).
Regarding claim 34, a fine pitch ball array disposed along tops of the through-substrate-vias and between the first and second package devices for electrically coupling the second package device to the assembly circuit board via the substrate-through-vias (FIG. 5: balls disposed at the top of each layer and along the bottom package device to attach to the assembly circuit board).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani (U.S. Pub. No. 2015/0287672 A1) in view of Li et al. (U.S. Pub. No. 2016/0322340 A1) as applied to claim 1 above, and further in view of Khan (U.S. Pub. No. 2013/0214410 A1).
Regarding claim 8, the combination is silent in regard to an organic substrate.
Khan discloses an organic substrate (see paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Khan, including the specific material of the substrate, to the teachings of the combination. The motivation to do so is the combination yields the predictable results of allowing for the selection of a known material for its intended use as a substrate in a semiconductor package. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."). 
Claims 9, 11, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani (U.S. Pub. No. 2015/0287672 A1) in view of Li et al. (U.S. Pub. No. 2016/0322340 A1) as applied to claims 1 and 29 above, and further in view of Chiang (U.S. Pub. No. 2016/ 0148873 A1).
Regarding claim 9, Yazdani is silent regarding the claimed limitation wherein the upper contact pads of the plurality of through-substrate-vias are configured to be electrically coupled to a supplemental substrate of the supplemental package device including one die.

Regarding claim 11, Yazdani is silent regarding the claimed limitation comprising a mold compound material encasing the plurality of electronic components in the cavity.
Chiang discloses the claimed limitation comprising a mold compound material encasing a plurality of electronic components in a cavity (FIG. 2H: 22, see paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chiang to the teachings of the combination so as to encapsulate the electronic components (see paragraph 0041).
Regarding claim 33, Yazdani is silent regarding the claimed limitation comprising a mold compound material encasing the plurality of electronic components in the cavity.
Chiang discloses the claimed limitation comprising a mold compound material encasing a plurality of electronic components in a cavity (FIG. 2H: 22, see paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chiang to the teachings of the combination so as to encapsulate the electronic components (see paragraph 0041).

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the combination of Yazdani and Li references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819